Title: From Thomas Jefferson to David Humphreys, 2 January 1793
From: Jefferson, Thomas
To: Humphreys, David



Dear Sir
Philadelphia Jan. 2. 1793.

My last to you was of the 6th. of November, since which the papers have been duly forwarded to you by every opportunity from my office,  as Mr. Taylor assures me, to whom I am obliged to confide that duty. Your last received was No. 59. as acknoleged in mine. With the present you will recieve newspapers for yourself, Mr. Carmichael and Mr. Short whom we expect by this time to be at Madrid: also half a dozen plans of the city of Washington in the district of Columbia, to be displayed wherever they will be most likely to be seen by that class of people who might be attracted to it.—Congress is in session as you will see by the papers, which will give you the details of their proceedings. The Western Indians have proposed to meet us in the spring in the neighborhood of Sanduskey to treat of peace. The result is far from being certain.—The late election of President and Vice President has given us the former unanimously, the latter by a great majority.—We have now been a considerable time without hearing from Mr. Barclay, and shall always be glad to be informed by you on his subject, as he may be in a situation not to find means of conveying letters to us. We are anxious to know too whether the monopoly of grain mentioned in your letter threatens really to take place. We wonder that we hear nothing of the Minister of Portugal. Wheat has been in great demand here lately. The price has been consequently high, and will be so again. The French West Indies become more and more dependant on us for subsistence. There is at present some glimmering of hope that the efforts of the free inhabitants will be directed with more efficacy to the reduction of the common enemy. However we are far from certainty on that subject.—Referring you for details on these subjects to the papers which accompany this, I am with great & sincere esteem Dear Sir Your most obedt. and most humble servt

Th: Jefferson

